Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as claim 1 is unpatentable over claim 1 of U.S. Patent No. 11,244,997and claim 1 of U.S. Patent No. 10,727,293.  Although the claims at issue are not identical, they are not patentably distinct from each other because see table below:
Application 17/665,726		US Patent #: 11,244,997	US Patent #: 10,727,293  
1. A display apparatus, comprising: a base substrate;
1. A display apparatus, comprising: a base substrate, a display area and a first peripheral area adjacent to the display area both on a main surface of the base substrate;
1. A display apparatus, comprising: a display area in which an image is displayed and a peripheral area that is a non- display area; a base substrate;
a plurality of data lines disposed in a display area on the base substrate and extending to a peripheral area adjacent to the display area;
a plurality of data lines disposed in the display area, at least a portion of the data lines extending to the first peripheral area ;
a plurality of data lines located on the base substrate in the display area and extending to the peripheral area;
a plurality of first detour lines disposed on the base substrate in the peripheral area;
a plurality of detour lines disposed in the display area, at least a portion of the detour lines extending to the first peripheral area;
a plurality of detour data lines on the base substrate in the display area and in the peripheral area;
and a data driver electrically connected to the data lines and the first detour lines; 
a data driver electrically connected to the data lines and the detour lines, 
and a pad portion in the peripheral area, the detour data lines and at least one of the data lines being directly connected to the pad portion, and at least one of the data lines not being directly connected to the pad portion,
wherein at least one of the data lines is electrically connected at least one of the first detour lines in the peripheral area.
wherein at least one of the data lines directly contacts at least one of the detour lines in the first peripheral area
wherein at least one of the data lines not directly connected to the pad portion is electrically connected to the detour data line.


Allowable Subject Matter
Claims 3, 5, 9, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 10, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Qin US Patent Application (20140041917), hereinafter “Qin”


Regarding claim 1 Qin teaches a display apparatus, comprising: a base substrate; a plurality of data lines disposed in a display area on the base substrate and extending to a peripheral area adjacent to the display area the array substrate comprises: … a plurality of data lines 74 … and each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]
a plurality of first detour lines disposed on the base substrate in the peripheral area the array substrate comprises: … a plurality of data line redundancy lines 77, corresponding to the plurality of data lines 74 one by one, … one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 6]. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029]; and 
a data driver electrically connected to the data lines and the first detour lines each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]; 
wherein at least one of the data lines is electrically connected at least one of the first detour lines in the peripheral area. one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 9]

    PNG
    media_image1.png
    593
    461
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    151
    516
    media_image2.png
    Greyscale


Regarding claim 2 Qin teaches everything above (see claim 1). In addition, Qin teaches wherein the detour lines are disposed on a different layer from the data lines. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029];

Regarding claim 4 Qin teaches everything above (see claim 2). In addition, Qin teaches wherein the detour data lines are between the data lines and the base substrate. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029];

Regarding claim 6 Qin teaches everything above (see claim 1). In addition, Qin teaches further comprising: a plurality of second detour lines disposed in the display area on the base substrate and extending to the peripheral area. a plurality of gate line redundancy lines 66 [Qin para 0021 see Fig. 6]

Regarding claim 7 Qin teaches everything above (see claim 6). In addition, Qin teaches wherein at least one of the data lines is electrically connected at least one of the second detour lines in the peripheral area. each of the data lines 74 is electrically connected with its corresponding second control switch 75 through the second flexible circuit board 3. [Qin para 0031] each of the data line redundancy lines 77 is electrically connected with its corresponding second control switch 75 through a second flexible circuit board 3 [Qin para 0031 see Fig. 6]

Regarding claim 8 Qin teaches everything above (see claim 6). In addition, Qin teaches In addition, Qin teaches wherein at least one of the second detour lines overlaps at least one of the data lines in the display area. (see Fig. 5 and 6)

Regarding claim 10 Qin teaches everything above (see claim 6). In addition, Qin teaches wherein the first detour lines are disposed on a same layer as the second detour lines. (see Fig. 6)

Regarding claim 12 Qin teaches a display apparatus, comprising: a base substrate; a first group of data lines disposed in a first display area on the base substrate and extending to a first peripheral area adjacent to the first display area; a second group of data lines disposed in a second display area on the base substrate and extending to a second peripheral area adjacent to the second display area the array substrate comprises: … a plurality of data lines 74 … and each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5];
a plurality of detour lines disposed in the first and second peripheral area the array substrate comprises: … a plurality of data line redundancy lines 77, corresponding to the plurality of data lines 74 one by one, … one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 6]. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029]; and
a data driver electrically connected to the data lines and the detour lines and adjacent to the second peripheral area, each of the data lines 74 is connected with a data driving module 1 [Qin para 0021 and see Fig. 5]; 
wherein at least one of the first group of the data lines is electrically connected at least one of the detour lines in the first peripheral area one end of each of the data line redundancy lines 77 is connected with the data driving module 1 and the other end thereof is connected with a corresponding data line 74 through a second control switch 75, [Qin para 0021 and see Fig. 9]

Regarding claim 13 Qin teaches everything above (see claim 12). In addition, Qin teaches wherein the detour lines are disposed on a different layer from the data lines. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029];


Regarding claim 14 Qin teaches everything above (see claim 13). In addition, Qin teaches wherein the detour data lines are between the data lines and the base substrate. the data line redundancy lines 77 and the data lines 74 are disposed at different layers [Qin para 0029];

Regarding claim 15 Qin teaches everything above (see claim 12). In addition, Qin teaches further comprising: a plurality of second detour lines disposed on the base substrate in the first and second display area and extending to the first and second peripheral area. a plurality of gate line redundancy lines 66 [Qin para 0021 see Fig. 6]

Regarding claim 16 Qin teaches everything above (see claim 15). In addition, Qin teaches wherein at least one of the first group of the data lines is electrically connected at least one of the second detour lines in the first peripheral area. when a disconnection defect occurs in the gate line 65 in one pair of gate line 65 and gate line redundancy line 66 corresponding to one another, the first control switch 62 can be activated, and thus, the gate line 65 is connected with the other end of the gate line redundancy line 66 and electrically communicated with the gate line redundancy line 66 [Qin para 0023]

Regarding claim 17 Qin teaches everything above (see claim 15). In addition, Qin teaches wherein at least one of the second detour lines overlaps at least one of the data lines in the first and second display area. (see Fig. 5 and 6)

Regarding claim 18 Qin teaches everything above (see claim 15). In addition, Qin teaches wherein at least one of the second detour lines overlaps at least one the second group of the data lines in the second peripheral area. (see Fig. 5 and 6)

Regarding claim 19 Qin teaches everything above (see claim 15). In addition, Qin teaches wherein the first detour lines are disposed on a same layer as the second detour lines. (see Fig. 5 and 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694